PER CURIAM.
The state appeals an order dismissing an information that charges P.G. with aggravated battery. The trial court dismissed the charges on a motion to dismiss pursuant to Florida Rule of Criminal Procedure 8.190(e)(4). Although it appears that some of the witnesses may have retracted or modified their earlier sworn statements on the date scheduled for trial, the state represented that recent sworn statements implicated P.G. in the aggravated battery. The trial court erred in resolving these factual issues on the motion to dismiss. State v. Diaz, 627 So.2d 1314 (Fla. 2d DCA 1993). Accordingly, we reverse the order of dismissal and remand the case for further proceedings.
Reversed and remanded.
SCHOONOVER, A.C.J., and ALTENBERND and BLUE, JJ., concur.